DETAILED ACTION
This Office Action is in response to the filing of an after-final supplemental amendment on 6/16/2021. The amendment filed 6/16/2021 includes amendments to the claims and the specification, which are being entered. Thus, as per the amendment, claims 1, 3, 7, 9-10, and 22 have been amended, claim 2 has been cancelled, and no claims have been added. Thus, claims 1, and 3-25 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not teach all of the claimed limitations of claim 1. Specifically, a first and second outer wall of the conduit extending more than 270 degrees about the axis and an inner wall of the conduit extending less than 180 degrees about the axis, together forming a channel which extends more than 180 degrees about the axis, with a plane that intersects the inner wall and the channel but not the first and second outer wall.
The closest prior art of record is Karlen et al. (US Pat. 5,155,423), Mamba (US Pub. 2011/0314950), and Ogata (US Pat. 10,335,959).
At best, Karlen teaches a first and second outer wall of the conduit extending more than 270 degrees about the axis (the inner and outer walls of clutch ring 110 in Fig. 7 on either side of aperture 136, which go 360 degrees about the axis) and an inner wall of the conduit extending less than 180 degrees about the axis (the interior wall between adjacent 
Mamba and Ogata likewise teach similar joints for driving a first and second linkage via a coupling, and includes a cable, strain wave gearing, a motor, and the cable passing through a conduit and a bearing located between the conduit and the strain wave gearing. Both Mamba and Ogata likewise fail to teach a first and second outer wall of the conduit extending more than 270 degrees about the axis and an inner wall of the conduit extending less than 180 degrees about the axis, together forming a channel which extends more than 180 degrees about the axis, with a plane that intersects the inner wall and the channel but not the first and second outer wall.
Thus, the prior art of record either alone or in combination fails to disclose all of the claimed structural limitations recited in claim 1, and the claims are thus deemed allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785             

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785